In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


 NO. 09-08-00519-CR 

NO. 09-08-00520-CR

____________________


JOMAL DESHAWN ADAMS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 08-02730 and 08-02732




MEMORANDUM OPINION
 On September 8, 2008, the trial court sentenced Jomal Deshawn Adams on 
convictions for aggravated robbery and aggravated kidnapping.  Adams filed a notice of
appeal on November 24, 2008.  The trial court entered certifications of the defendant's right
to appeal in which the court certified that these are plea-bargain cases and the defendant has
no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial
court's certifications to the Court of Appeals.
	On December 3, 2008, we notified the parties that we would dismiss the appeals 
unless amended certifications were filed within fifteen days of the date of the notice and
made a part of the appellate records.  See Tex. R. App. P. 25.2(f).  The records have not been
supplemented with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	
  
 HOLLIS HORTON
										Justice
 
Opinion Delivered January 14, 2009
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.